Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 10/24/2022. Claims 1-20 are presently pending and are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 7-8, 10, 13-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being anticipated by Tsuji (U.S. Publication No. 2021/0197849) in view of Kapuria et. al. (U.S. Publication No. 2019/0202477) in further view of Kashevnik et. al. (R.U. Patent No. 2703341).
Regarding claim 1
Tsuji discloses “and a general driving behavior of one or more other drivers;” (See Tsuji [0040] “If the vehicle behavior derivation unit 25 derives, as the behavior of the vehicle, hard braking, lane departure, front crash, preceding vehicle departure, or velocity anomaly, the driving support warning generation unit 26 generates driving support warning information for causing a driving support warning to occur.”).
Tsuji discloses “determining whether to present an alert about the identified risk based on whether the driver will avoid the identified risk;” (See Tsuji [0053] “If the arousal level of the driver A is “1”, the warning unit 30 predicts that a driving support warning related to a caution for front crash and hard braking is likely to occur. Then, if the arousal level of the driver A is “1”, the warning unit 30 issues a predictive warning to the driver A so as to prevent occurrence of a caution for front crash and hard braking.”).
Tsuji discloses “and causing an alert to be presented to the driver by an output system of the vehicle at the determined intensity level.” (See Tsuji [0054] “For example, the warning unit 30 outputs, to the speaker 6, a voice signal for outputting voice of “lack of concentration, be cautious of lane departure on the right side” to the driver A.”). 
Tsuji discloses “A behavior-based method for alerting a driver of a vehicle, the method comprising: determining whether the driver will avoid an identified risk at a current location of the vehicle based on at least one of:” (See Tsuji [0040] disclosing a vehicle behavior derivation unit considering a preceding vehicle lane departure.), however to expedite prosecution, Tsuji does not specifically disclose “a past driving behavior of the driver successfully avoiding the identified risk or a similar risk;”, (See Tsuji [0042] disclosing a driving tendency analysis unit considering driving history however not necessarily a history of success.), & additionally fails to disclose “responsive to determining to present an alert about the identified risk, determining an intensity level for the alert based on a level of importance associated with the identified risk;” (In particular Tsuji fails to disclose determining an intensity level of an alert, based upon a level of importance associated with the identified risk (See Tsuji [0053]-[0055]).
Kashevnik discloses “a past driving behavior of the driver successfully avoiding the identified risk or a similar risk;” (See Kashevnik Abstract disclosing a vehicle safety system for determining dangerous conditions of vehicles on public roads. The driver behavior pattern defines situations that include the success of performing one or another maneuvers at a point in time, see [0005] & [0063]. The behavior pattern is used to determine a driving style for a driver, see [0082], which in tun is used to improve the efficiency of determining dangerous conditions on public roads, see [0095].).
Tsuji and Kashevnik are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious, before the effective filing date of the claimed invention to have modified Tsuji to incorporate the teachings of Kashevnik to integrate determining a if a driver may avoid a dangerous situation on the basis of a driving history corresponding to successfully performing the situation or similar situations. Doing so provides a known method in the art for predicting if a driver of a vehicle may avoid an anomalous situation, advantageously as doing so provides additional context that may improve the accuracy  and efficiency of said prediction, therefore increasing the effectiveness and safety of an alert system for dangerous road conditions.
Kapuria discloses “responsive to determining to present an alert about the identified risk, determining an intensity level for the alert based on a level of importance associated with the identified risk;” (See Kapuria Abstract disclosing varying an intensity level of an alert corresponding to the severity of an event, generation of the alert determined based upon the event and/or detected driver behavior. See also Fig. 5).
Tsuji and Kapuria are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious, before the effective filing date of the claimed invention to have modified Tsuji to incorporate the teachings of Kapuria to integrate determining a severity level of an alert corresponding to a severity level of an event. Doing so provides a known method in the art for alerting a driver of a vehicle about an anomalous situation, advantageously as doing so provides a method of alerting a driver in proportion to the severity of a situation, and thus preventing repeated unattenuated alerts to a driver, which may dilute or dampen a driver’s attentiveness the system, decreasing the effectiveness and safety of an alert system.
Regarding claim 4
Tsuji discloses “The method of claim 1, wherein the alert is at least one of a visual alert, an audio alert, and a haptic alert” (See Tsuji Fig.1, Chars. 6/8; & [0041] “If the warning is given by video, a video in which a character or a graphic is superimposed on a captured video is displayed on, for example, a display screen that displays a video captured by the camera 5 or a display screen of the navigation system.”).
Regarding claim 5
Tsuji discloses “The method of claim 1, wherein determining an intensity level for the alert includes determining a reduced intensity level when the past driving behavior of the driver or a general driving behavior of one or more other drivers indicates a high success rate of avoiding the identified risk.” (See Tsuji [0055] “Moreover, if the arousal level of the driver A is “3” or higher, the warning unit 30 predicts that a driving support warning is less likely to occur because a problematic behavior is not observed, and does not issue a predictive warning.” & [0060] “Moreover, the warning unit 30 may calculate a cycle in which the arousal level of the driver is reduced on the basis of the history of the arousal level information on the driver, and issue a predictive warning at a timing based on the cycle. For example, if the arousal level of the driver is reduced in cycles of a predetermined time, such as 5 minutes or 10 minutes, the warning unit 30 may issue a predictive warning before a lapse of the predetermined time.]).
Regarding claim 7
Tsuji discloses “The method of claim 1, wherein determining an intensity level for the alert includes determining an elevated intensity level when the past driving behavior of the driver or a general driving behavior of one or more other drivers indicates a low success rate of avoiding the identified risk.” (See Tsuji [0053] “If the arousal level of the driver A is “1”, the warning unit 30 predicts that a driving support warning related to a caution for front crash and hard braking is likely to occur. Then, if the arousal level of the driver A is “1”, the warning unit 30 issues a predictive warning to the driver A so as to prevent occurrence of a caution for front crash and hard braking. For example, the warning unit 30 outputs, to the speaker 6, a voice signal for outputting voice of “in the asleep state, be cautious of a behavior of a vehicle ahead” to the driver A.”).
Regarding claim 8
Tsuji discloses “The method of claim 1, further including: acquiring, using one or more sensors, sensor data of about the driver of the vehicle;” (See Tsuji Fig.7, S101; & Abstract “a driver biological information acquisition unit acquiring driver's biological information;”).
Tsuji discloses “and identifying the driver of the vehicle based on the acquired sensor data.” (See Tsuji [0042] “Instead of the information input by the driver, the driving tendency analysis unit 27 may identify a driver by facial recognition information based on a face image of the driver acquired by a camera (not illustrated), voice recognition (voiceprint recognition) based on voice of the driver acquired by a microphone (not illustrated), biological information recognition based on various kinds of biological information on the driver acquired by the driver biological information acquisition unit 21, or the like.”).
Regarding claim 10
Tsuji discloses “A behavior-based system for alerting a driver of a vehicle, the system comprising: one or more sensors configured to acquire sensor data about at least one of: the vehicle, at least a portion of an external environment of the vehicle, and the driver;;” (See Tsuji [0032] “The driver biological information acquisition unit 21 acquires, as the biological information on the driver, the line-of-sight information from the line-of-sight sensor 2 during a period from start to stop of operation of the engine.” & [0039] “The vehicle behavior derivation unit 25 may acquire behavior information on the vehicle by the acceleration sensor, the angular velocity sensor, or the like of the vehicle, without using the video data acquired by the video data acquisition unit 24 or by a combination of the video data, and may determine the behavior of the vehicle by performing determination from vehicle information, such as an accelerator position, a brake depression amount, or an amount of steering operation, which is acquired via a controller area network (CAN).”).
Tsuji discloses “and a general driving behavior of one or more other drivers;” (See Tsuji [0040] “If the vehicle behavior derivation unit 25 derives, as the behavior of the vehicle, hard braking, lane departure, front crash, preceding vehicle departure, or velocity anomaly, the driving support warning generation unit 26 generates driving support warning information for causing a driving support warning to occur.”).
Tsuji discloses “determine whether to present an alert about the identified risk based on whether the driver will avoid the identified risk;” (See Tsuji [0053] “If the arousal level of the driver A is “1”, the warning unit 30 predicts that a driving support warning related to a caution for front crash and hard braking is likely to occur. Then, if the arousal level of the driver A is “1”, the warning unit 30 issues a predictive warning to the driver A so as to prevent occurrence of a caution for front crash and hard braking.”).
Tsuji discloses “and cause an alert to be presented to the driver by an output system of the vehicle at the determined intensity level.” (See Tsuji [0054] “For example, the warning unit 30 outputs, to the speaker 6, a voice signal for outputting voice of “lack of concentration, be cautious of lane departure on the right side” to the driver A.”).
Tsuji discloses “and one or more processors operatively connected to the one or more sensors, the one or more processors being configured to: determine whether the driver will avoid an identified risk at a current location of the vehicle based on at least one of:” (See Tsuji [0040] disclosing a vehicle behavior derivation unit considering a preceding vehicle lane departure.), however to expedite prosecution, Tsuji does not specifically disclose “a past driving behavior of the driver successfully avoiding the identified risk or a similar risk;”, (See Tsuji [0042] disclosing a driving tendency analysis unit considering driving history however not necessarily a history of success.), & additionally fails to disclose “responsive to determining to present an alert about the identified risk, determine an intensity level for the alert based on a level of importance associated with the identified risk;” (In particular Tsuji fails to disclose determining an intensity level of an alert, based upon a level of importance associated with the identified risk (See Tsuji [0053]-[0055]).
Kashevnik discloses “a past driving behavior of the driver successfully avoiding the identified risk or a similar risk;” (See Kashevnik Abstract disclosing a vehicle safety system for determining dangerous conditions of vehicles on public roads. The driver behavior pattern defines situations that include the success of performing one or another maneuvers at a point in time, see [0005] & [0063]. The behavior pattern is used to determine a driving style for a driver, see [0082], which in tun is used to improve the efficiency of determining dangerous conditions on public roads, see [0095].).
Tsuji and Kashevnik are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious, before the effective filing date of the claimed invention to have modified Tsuji to incorporate the teachings of Kashevnik to integrate determining a if a driver may avoid a dangerous situation on the basis of a driving history corresponding to successfully performing the situation or similar situations. Doing so provides a known method in the art for predicting if a driver of a vehicle may avoid an anomalous situation, advantageously as doing so provides additional context that may improve the accuracy  and efficiency of said prediction, therefore increasing the effectiveness and safety of an alert system for dangerous road conditions.
Kapuria discloses “responsive to determining to present an alert about the identified risk, determine an intensity level for the alert based on a level of importance associated with the identified risk;” (See Kapuria Abstract disclosing varying an intensity level of an alert corresponding to the severity of an event, generation of the alert determined based upon the event and/or detected driver behavior.).
Tsuji and Kapuria are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious, before the effective filing date of the claimed invention to have modified Tsuji to incorporate the teachings of Kapuria to integrate determining a severity level of an alert corresponding to a severity level of an event. Doing so provides a known method in the art for alerting a driver of a vehicle about an anomalous situation, advantageously as doing so provides a method of alerting a driver in proportion to the severity of a situation, and thus preventing repeated unattenuated alerts to a driver, which may dilute or dampen a driver’s attentiveness the system, decreasing the effectiveness and safety of an alert system.
Regarding claim 13
Tsuji discloses “The system of claim 10, wherein the alert is at least one of a visual alert, an audio alert, and a haptic alert.” (See Tsuji Fig. 1, Chars. 6 & 8; & [0041] “If the warning is given by video, a video in which a character or a graphic is superimposed on a captured video is displayed on, for example, a display screen that displays a video captured by the camera 5 or a display screen of the navigation system.”).
Regarding claim 14
Tsuji discloses “The system of claim 10, wherein determining whether the driver will avoid the identified risk includes predicting whether the driver will avoid the identified risk based on real-time driver data or vehicle data.” (See Tsuji [0081] “The warning device 1 determines whether a predictive warning is needed (Step S123). More specifically, the warning device 1 determines that the predictive warning is needed if it is determined that a driving support warning is highly likely to occur at a current arousal level of the driver. The warning device 1 determines that the predictive warning is not needed if the driving tendency indicated as the analysis information indicates “there is no problematic behavior” at the current arousal level of the driver. If the warning unit 30 determines that the predictive warning is needed in accordance with the driving tendency analysis information on each of the drivers (Yes at Step S123), the warning device 1 proceeds to Step S124.”).
Regarding claim 15
Tsuji discloses “The system of claim 10, wherein determining an intensity level for the alert includes determining a reduced intensity level when the past driving behavior of the driver and a general driving behavior of one or more other drivers indicates a high success rate of avoiding the identified risk.” (See Tsuji [0055] “Moreover, if the arousal level of the driver A is “3” or higher, the warning unit 30 predicts that a driving support warning is less likely to occur because a problematic behavior is not observed, and does not issue a predictive warning.” & [0060] “Moreover, the warning unit 30 may calculate a cycle in which the arousal level of the driver is reduced on the basis of the history of the arousal level information on the driver, and issue a predictive warning at a timing based on the cycle. For example, if the arousal level of the driver is reduced in cycles of a predetermined time, such as 5 minutes or 10 minutes, the warning unit 30 may issue a predictive warning before a lapse of the predetermined time.”).
Regarding claim 17
Tsuji discloses “The system of claim 10, determining an intensity level for the alert includes determining an elevated intensity level when the past driving behavior of the driver and a general driving behavior of one or more other drivers indicates a low success rate of avoiding the identified risk.” (See Tsuji [0053] “If the arousal level of the driver A is “1”, the warning unit 30 predicts that a driving support warning related to a caution for front crash and hard braking is likely to occur. Then, if the arousal level of the driver A is “1”, the warning unit 30 issues a predictive warning to the driver A so as to prevent occurrence of a caution for front crash and hard braking. For example, the warning unit 30 outputs, to the speaker 6, a voice signal for outputting voice of “in the asleep state, be cautious of a behavior of a vehicle ahead” to the driver A.”).
Regarding claim 18
Tsuji discloses “The system of claim 10, wherein the one or more processors are configured to: identify the driver of the vehicle based on data acquired by the one or more sensors.” (See Tsuji Fig.7, S101; & [0042] “Instead of the information input by the driver, the driving tendency analysis unit 27 may identify a driver by facial recognition information based on a face image of the driver acquired by a camera (not illustrated), voice recognition (voiceprint recognition) based on voice of the driver acquired by a microphone (not illustrated), biological information recognition based on various kinds of biological information on the driver acquired by the driver biological information acquisition unit 21, or the like.”).
Regarding claim 20
Tsuji discloses “and a general driving behavior of one or more other drivers;” (See Tsuji [0040] “If the vehicle behavior derivation unit 25 derives, as the behavior of the vehicle, hard braking, lane departure, front crash, preceding vehicle departure, or velocity anomaly, the driving support warning generation unit 26 generates driving support warning information for causing a driving support warning to occur.”).
Tsuji discloses “determining whether to present an alert about the identified risk based on whether the driver will avoid the identified risk;” (See Tsuji [0053] “If the arousal level of the driver A is “1”, the warning unit 30 predicts that a driving support warning related to a caution for front crash and hard braking is likely to occur. Then, if the arousal level of the driver A is “1”, the warning unit 30 issues a predictive warning to the driver A so as to prevent occurrence of a caution for front crash and hard braking.”).
Tsuji discloses “and causing an alert to be presented to the driver by an output system of the vehicle at the determined intensity level.” (See Tsuji [0054] “For example, the warning unit 30 outputs, to the speaker 6, a voice signal for outputting voice of “lack of concentration, be cautious of lane departure on the right side” to the driver A.”).
Tsuji discloses “A computer program product for behavior-based alerting a driver of a vehicle, the computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code executable by a processor to perform a method comprising: determining whether the driver will avoid an identified risk at a current location of the vehicle based on at least one of:” (See Tsuji [0040] disclosing a vehicle behavior derivation unit considering a preceding vehicle lane departure.), however to expedite prosecution, Tsuji does not specifically disclose “a past driving behavior of the driver successfully avoiding the identified risk or a similar risk;”, (See Tsuji [0042] disclosing a driving tendency analysis unit considering driving history however not necessarily a history of success.), & additionally fails to disclose “responsive to determining to present an alert about the identified risk, determining an intensity level for the alert based on a level of importance associated with the identified risk;” (In particular Tsuji fails to disclose determining an intensity level of an alert, based upon a level of importance associated with the identified risk (See Tsuji [0053]-[0055]).
Kashevnik discloses “a past driving behavior of the driver successfully avoiding the identified risk or a similar risk;” (See Kashevnik Abstract disclosing a vehicle safety system for determining dangerous conditions of vehicles on public roads. The driver behavior pattern defines situations that include the success of performing one or another maneuvers at a point in time, see [0005] & [0063]. The behavior pattern is used to determine a driving style for a driver, see [0082], which in tun is used to improve the efficiency of determining dangerous conditions on public roads, see [0095].).
Tsuji and Kashevnik are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious, before the effective filing date of the claimed invention to have modified Tsuji to incorporate the teachings of Kashevnik to integrate determining a if a driver may avoid a dangerous situation on the basis of a driving history corresponding to successfully performing the situation or similar situations. Doing so provides a known method in the art for predicting if a driver of a vehicle may avoid an anomalous situation, advantageously as doing so provides additional context that may improve the accuracy  and efficiency of said prediction, therefore increasing the effectiveness and safety of an alert system for dangerous road conditions.
Kapuria discloses “responsive to determining to present an alert about the identified risk, determining an intensity level for the alert based on a level of importance associated with the identified risk;” (See Kapuria Abstract disclosing varying an intensity level of an alert corresponding to the severity of an event, generation of the alert determined based upon the event and/or detected driver behavior.).
Tsuji and Kapuria are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious, before the effective filing date of the claimed invention to have modified Tsuji to incorporate the teachings of Kapuria to integrate determining a severity level of an alert corresponding to a severity level of an event. Doing so provides a known method in the art for alerting a driver of a vehicle about an anomalous situation, advantageously as doing so provides a method of alerting a driver in proportion to the severity of a situation, and thus preventing repeated unattenuated alerts to a driver, which may dilute or dampen a driver’s attentiveness the system, decreasing the effectiveness and safety of an alert system.
Claims 2-3, 6, 9, 11-12, 16, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (U.S. Publication No. 2021/0197849) in view of Kapuria et. al. (U.S. Publication No. 2019/0202477) in further view of Kashevnik et. al. (R.U. Patent No. 2703341) in even further view of Song et. al. (U.S. Publication No. 2021/0039639).
Regarding claim 2 
Tsuji discloses all of the elements of the claim 1 and further discloses all of the elements of the claimed invention except “The method of claim 1, wherein the past driving behavior of the driver includes past driving behavior of the driver at the current location of the vehicle.”
Song discloses “The method of claim 1, wherein the past driving behavior of the driver includes past driving behavior of the driver at the current location of the vehicle.” (See Song Abstract “The processor implements the method, including: storing, in the memory, accident modeling information including at least one of a history of accidents at a present location, and a first driver profile of a driver associated with the history of accidents at the present location, receiving at least a portion of a second driver profile from at least one external vehicle proximate to the vehicle via the communication circuitry, the second driver profile indicating driving characteristics of a driver of the at least one external vehicle, generating accident risk information based at least on the accident modeling information and the second driver profile, and outputting the generated accident risk information through the output interface.”).
Tsuji and Song are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Tsuji to incorporate the teachings of Song to incorporate a history of driver actions at a current location of a vehicle for issuing hazard warnings. Doing so provides a method, known in the art for hazard mitigation, advantageously, as considering a history of a driver at a location further improves a predictive model of a warning system to provide a method of determining if a driver will avoid an identified risk, thus providing a safer environment for vehicle occupants and the surrounding environment of the vehicle.
Regarding claim 3
Tsuji discloses all of the elements of the claim 1 and further discloses all of the elements of the claimed invention except “The method of claim 1, wherein the general driving behavior of one or more other drivers includes driving behavior data of the one or more other drivers at the current location of the vehicle or a location that is similar to the current location of the vehicle.”
Song discloses “The method of claim 1, wherein the general driving behavior of one or more other drivers includes driving behavior data of the one or more other drivers at the current location of the vehicle or a location that is similar to the current location of the vehicle.” (See Song [0094] “A first type of accident model information indicates a location where an accident has historically occurred, and driver information for drivers present at the scene, at the time of the accident. This first type of accident modeling can predict accidents by detecting similarities between 1) driver information for drivers who were present and/or involved with the historical accidents, 2) driver information of a current operator of the vehicle, and 3) driver information of drivers who are proximate to the vehicle, when the vehicle is traveling near the site of the historical accident.” & [0095] “The road type may also be indicated therein, identifying the road as a highway, a local road, an intersection, etc. According to an embodiment of the disclosure, the location information may in some embodiments include the road type without including information on a specific point of the accident.”).
Tsuji and Song are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Tsuji to incorporate the teachings of Song to incorporate a history of other driver actions at a current location of a vehicle or similar environments of the vehicle, for issuing hazard warnings. Doing so provides a method, known in the art for hazard mitigation, advantageously, as considering a history of other drivers at a location further improves a predictive model of a warning system to provide a method of determining if a driver will avoid an identified risk, thus providing a safer environment for vehicle occupants and the surrounding environment of the vehicle.
Regarding claim 6
Tsuji discloses all of the elements of the claim 5 and further discloses all of the elements of the claimed invention except “The method of claim 5, wherein the high success rate of avoiding the identified risk includes successful avoidance of the risk for threshold number of times or a threshold percentage of times.”
Song discloses “The method of claim 5, wherein the high success rate of avoiding the identified risk includes successful avoidance of the risk for threshold number of times or a threshold percentage of times.” (See Song [0129] “The driver habit information (e.g., as a part of driver information, driver profile, etc.) includes information on a driver's behavior and tendencies, as collected in some embodiments during operation of the vehicle. The driver habit information may be obtained either in real-time, or historically over a time period based on the information collected during the driving of the vehicle, and may be further updated during operation.”, [0133]-[0134] “For example, referring to the lane keeping ignorance information (e.g., a driver's tendency to fail to adhere to a present traffic lane), when an accident is caused by the driver's failure to adhere to the traffic lane, the driver habit information may include information on the historical accident related to the driver's failure to adhere to their lane (i.e., the lane keeping ignorance information), in addition to accident location information, and road type information about the road where the accident has occurred (e.g., local road, highway, on-ramp, off-ramp, etc.). The driver habit information may further include an evaluation value about the corresponding item of the driver habit information. For example, an evaluation value such as normal, frequency, danger, severe, etc. may be granted with respect to the lane keeping ignorance information. The valuations may be associated with a count of certain driver actions. For example, a driver's failure to adhere to their lane may be rated “severe” if it occurs a predetermined number of times within a predetermined time period (e.g., five times a week).” & [0225] “Also, according to the embodiment of the disclosure, even when there is an accident history, the accident possibility is not unconditionally warned, but cases having low possibility are filtered based on the driving habits of the surrounding drivers. Therefore, an unnecessary warning may not be performed.” & Tsuji [0081] “If the warning unit 30 determines that the predictive warning is not needed in accordance with the driving tendency analysis information on each of the drivers (No at Step S123), the warning device 1 terminates the process.”).
Tsuji and Song are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Tsuji to incorporate the teachings of Song to incorporate a history of successful driver actions for mitigation or avoidance of an identified risk, thus preventing an unnecessary generation of a risk warning. Doing so provides a method, known in the art for hazard mitigation, advantageously, as considering a history of a drivers actions regarding a particular risk further improves a predictive model of a warning system, to provide a method of determining if a driver will avoid an identified risk, thus preventing an unnecessary activation of a warning system. Further, repeated unnecessary alerts to a driver may dilute or dampen a driver’s attentiveness the system, decreasing the effectiveness and safety of an alert system.
Regarding claim 9
Tsuji discloses all of the elements of the claim 1 and further discloses “and identifying a risk at the determined current location of the vehicle.” (See Tsuji [0068] “The warning device 1 derives a behavior of the vehicle (Step S104). More specifically, the warning device 1 causes the vehicle behavior derivation unit 25 to perform image processing on the video data acquired by the video data acquisition unit 24, and detects, as the behavior of the vehicle, hard braking, lane departure, front crash, preceding vehicle departure, or velocity anomaly, for example.”).
Tsuji discloses all of the elements of the claim 1 and further discloses all of the elements of the claimed invention except “The method of claim 1, further including determining a current location of the vehicle;” 
Song discloses “The method of claim 1, further including determining a current location of the vehicle;” (See Song [0105] “The relative position of the surrounding vehicle V2 may be determined based on GPS information, the captured image, etc.” &  [0120] “That is, the electronic device 110 may generate the accident risk information by comparing all or portions of the accident model with the current location, second corresponding driver information, and/or surrounding driver information in real-time.”).
Tsuji and Song are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Tsuji to incorporate the teachings of Song to incorporate determining a current location of a vehicle. Doing so provides a method, known in the art for hazard mitigation, advantageously, as determining a current location of a vehicle provides a method to consider a history of driver’s actions regarding a particular risk at a current location of a vehicle. Said method, further improves a predictive model of a warning system, to provide a method of determining if a driver will avoid an identified risk, by accessing historical data associated with the identified risk and current/similar locations. 
Regarding claim 11 
Tsuji discloses all of the elements of the claim 10 and further discloses all of the elements of the claimed invention except “The system of claim 10, wherein the past driving behavior of the driver includes past driving behavior of the driver at the current location of the vehicle.”
Song discloses “The system of claim 10, wherein the past driving behavior of the driver includes past driving behavior of the driver at the current location of the vehicle.” (See Song Abstract “The processor implements the method, including: storing, in the memory, accident modeling information including at least one of a history of accidents at a present location, and a first driver profile of a driver associated with the history of accidents at the present location, receiving at least a portion of a second driver profile from at least one external vehicle proximate to the vehicle via the communication circuitry, the second driver profile indicating driving characteristics of a driver of the at least one external vehicle, generating accident risk information based at least on the accident modeling information and the second driver profile, and outputting the generated accident risk information through the output interface.”).
Tsuji and Song are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Tsuji to incorporate the teachings of Song to incorporate a history of driver actions at a current location of a vehicle for issuing hazard warnings. Doing so provides a method, known in the art for hazard mitigation, advantageously, as considering a history of a driver at a location further improves a predictive model of a warning system to provide a method of determining if a driver will avoid an identified risk, thus providing a safer environment for vehicle occupants and the surrounding environment of the vehicle.
Regarding claim 12
Tsuji discloses all of the elements of the claim 10 and further discloses all of the elements of the claimed invention except “The system of claim 10, wherein the general driving behavior of one or more other drivers includes driving behavior data of the one or more other drivers at the current location of the vehicle or a location that is similar to the current location of the vehicle.”
Song discloses “The system of claim 10, wherein the general driving behavior of one or more other drivers includes driving behavior data of the one or more other drivers at the current location of the vehicle or a location that is similar to the current location of the vehicle.” (See Song [0094] “A first type of accident model information indicates a location where an accident has historically occurred, and driver information for drivers present at the scene, at the time of the accident. This first type of accident modeling can predict accidents by detecting similarities between 1) driver information for drivers who were present and/or involved with the historical accidents, 2) driver information of a current operator of the vehicle, and 3) driver information of drivers who are proximate to the vehicle, when the vehicle is traveling near the site of the historical accident.” & [0095] “The road type may also be indicated therein, identifying the road as a highway, a local road, an intersection, etc. According to an embodiment of the disclosure, the location information may in some embodiments include the road type without including information on a specific point of the accident.”).
Tsuji and Song are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Tsuji to incorporate the teachings of Song to incorporate a history of other driver actions at a current location of a vehicle or similar environments of the vehicle, for issuing hazard warnings. Doing so provides a method, known in the art for hazard mitigation, advantageously, as considering a history of other drivers at a location further improves a predictive model of a warning system to provide a method of determining if a driver will avoid an identified risk, thus providing a safer environment for vehicle occupants and the surrounding environment of the vehicle.
Regarding claim 16
Tsuji discloses all of the elements of the claim 15 and further discloses all of the elements of the claimed invention except “The system of claim 15, wherein the high success rate includes successful avoidance of the risk for threshold number of times or a threshold percentage of times.”
Song discloses “The system of claim 15, wherein the high success rate includes successful avoidance of the risk for threshold number of times or a threshold percentage of times.” (See Song [0129] “The driver habit information (e.g., as a part of driver information, driver profile, etc.) includes information on a driver's behavior and tendencies, as collected in some embodiments during operation of the vehicle. The driver habit information may be obtained either in real-time, or historically over a time period based on the information collected during the driving of the vehicle, and may be further updated during operation.”, [0133]-[0134] “For example, referring to the lane keeping ignorance information (e.g., a driver's tendency to fail to adhere to a present traffic lane), when an accident is caused by the driver's failure to adhere to the traffic lane, the driver habit information may include information on the historical accident related to the driver's failure to adhere to their lane (i.e., the lane keeping ignorance information), in addition to accident location information, and road type information about the road where the accident has occurred (e.g., local road, highway, on-ramp, off-ramp, etc.). The driver habit information may further include an evaluation value about the corresponding item of the driver habit information. For example, an evaluation value such as normal, frequency, danger, severe, etc. may be granted with respect to the lane keeping ignorance information. The valuations may be associated with a count of certain driver actions. For example, a driver's failure to adhere to their lane may be rated “severe” if it occurs a predetermined number of times within a predetermined time period (e.g., five times a week).” & [0225] “Also, according to the embodiment of the disclosure, even when there is an accident history, the accident possibility is not unconditionally warned, but cases having low possibility are filtered based on the driving habits of the surrounding drivers. Therefore, an unnecessary warning may not be performed.” & Tsuji [0081] “If the warning unit 30 determines that the predictive warning is not needed in accordance with the driving tendency analysis information on each of the drivers (No at Step S123), the warning device 1 terminates the process.”).
Tsuji and Song are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Tsuji to incorporate the teachings of Song to incorporate a history of successful driver actions for mitigation or avoidance of an identified risk, thus preventing an unnecessary generation of a risk warning. Doing so provides a method, known in the art for hazard mitigation, advantageously, as considering a history of a drivers actions regarding a particular risk further improves a predictive model of a warning system, to provide a method of determining if a driver will avoid an identified risk, thus preventing an unnecessary activation of a warning system. Further, repeated unnecessary alerts to a driver may dilute or dampen a driver’s attentiveness the system, decreasing the effectiveness and safety of an alert system.
Regarding claim 19
Tsuji discloses all of the elements of the claim 10 and further discloses “and identify a risk at the determined current location of the vehicle.” (See Tsuji [0068] “The warning device 1 derives a behavior of the vehicle (Step S104). More specifically, the warning device 1 causes the vehicle behavior derivation unit 25 to perform image processing on the video data acquired by the video data acquisition unit 24, and detects, as the behavior of the vehicle, hard braking, lane departure, front crash, preceding vehicle departure, or velocity anomaly, for example.”).
Tsuji discloses all of the elements of the claim 1 and further discloses all of the elements of the claimed invention except “The system of claim 10, wherein the one or more processors are configured to: determine a current location of the vehicle;” 
Song discloses “The system of claim 10, wherein the one or more processors are configured to: determine a current location of the vehicle;” (See Song [0105] “The relative position of the surrounding vehicle V2 may be determined based on GPS information, the captured image, etc.” &  [0120] “That is, the electronic device 110 may generate the accident risk information by comparing all or portions of the accident model with the current location, second corresponding driver information, and/or surrounding driver information in real-time.”).
Tsuji and Song are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Tsuji to incorporate the teachings of Song to incorporate determining a current location of a vehicle. Doing so provides a method, known in the art for hazard mitigation, advantageously, as determining a current location of a vehicle provides a method to consider a history of driver’s actions regarding a particular risk at a current location of a vehicle. Said method, further improves a predictive model of a warning system, to provide a method of determining if a driver will avoid an identified risk, by accessing historical data associated with the identified risk and current/similar locations. 
Claims 6 & 16 are further rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (U.S. Publication No. 2021/0197849) in view of Kapuria et. al. (U.S. Publication No. 2019/0202477) in further view of Kashevnik et. al. (R.U. Patent No. 2703341) in even further view of Sathyanarayana et. al. (U.S. Publication No. 2018/0075309).
Regarding claim 6
Tsuji discloses all of the elements of the claim 5 and further discloses all of the elements of the claimed invention except “The method of claim 5, wherein the high success rate of avoiding the identified risk includes successful avoidance of the risk for threshold number of times or a threshold percentage of times.”
Sathyanarayana discloses “The method of claim 5, wherein the high success rate of avoiding the identified risk includes successful avoidance of the risk for threshold number of times or a threshold percentage of times.” (See Sathyanarayana 0095] disclosing generating a notification for a near-collision event. & [0100] “In a first example, the near-collision event information set can be filtered to include or exclude a predetermined set of causes, wherein the AV control module can be trained on the filtered set. For example, the driving trajectory, trajectory classification, or driver response associated with a near-collision event can be used to filter good driving trajectories or responses from bad driving trajectories or responses, or otherwise differentiate between different driving trajectories (example shown in FIG. 17). Good driving trajectories can include trajectories or driver responses that are: generated by drivers with high driver scores (e.g., above a manually or automatically determined threshold score), responsive to near-collision events that were not caused by the driver, successful at mitigating or avoiding a collision, did not result in subsequent regions of high collision risk, or otherwise characterized.” & Tsuji [0081] “If the warning unit 30 determines that the predictive warning is not needed in accordance with the driving tendency analysis information on each of the drivers (No at Step S123), the warning device 1 terminates the process.”).
Tsuji and Sathyanarayana are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Tsuji to incorporate the teachings of Sathyanarayana to incorporate a history of successful driver actions for mitigation or avoidance of an identified risk, thus preventing an unnecessary generation of a risk warning. Doing so provides a method, known in the art for hazard mitigation, advantageously, as considering a history of a drivers actions regarding a particular risk further improves a predictive model of a warning system, to provide a method of determining if a driver will avoid an identified risk, thus preventing an unnecessary activation of a warning system. Further, repeated unnecessary alerts to a driver may dilute or dampen a driver’s attentiveness the system, decreasing the effectiveness and safety of an alert system.
Regarding claim 16
Tsuji discloses all of the elements of the claim 15 and further discloses all of the elements of the claimed invention except “The system of claim 15, wherein the high success rate includes successful avoidance of the risk for threshold number of times or a threshold percentage of times.”
Sathyanarayana discloses “The system of claim 15, wherein the high success rate includes successful avoidance of the risk for threshold number of times or a threshold percentage of times.” (See Sathyanarayana [0095] disclosing generating a notification for a near-collision event. & [0100] “In a first example, the near-collision event information set can be filtered to include or exclude a predetermined set of causes, wherein the AV control module can be trained on the filtered set. For example, the driving trajectory, trajectory classification, or driver response associated with a near-collision event can be used to filter good driving trajectories or responses from bad driving trajectories or responses, or otherwise differentiate between different driving trajectories (example shown in FIG. 17). Good driving trajectories can include trajectories or driver responses that are: generated by drivers with high driver scores (e.g., above a manually or automatically determined threshold score), responsive to near-collision events that were not caused by the driver, successful at mitigating or avoiding a collision, did not result in subsequent regions of high collision risk, or otherwise characterized.” & Tsuji [0081] “If the warning unit 30 determines that the predictive warning is not needed in accordance with the driving tendency analysis information on each of the drivers (No at Step S123), the warning device 1 terminates the process.”).
Tsuji and Sathyanarayana are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Tsuji to incorporate the teachings of Sathyanarayana to incorporate a history of successful driver actions for mitigation or avoidance of an identified risk, thus preventing an unnecessary generation of a risk warning. Doing so provides a method, known in the art for hazard mitigation, advantageously, as considering a history of a drivers actions regarding a particular risk further improves a predictive model of a warning system, to provide a method of determining if a driver will avoid an identified risk, thus preventing an unnecessary activation of a warning system. Further, repeated unnecessary alerts to a driver may dilute or dampen a driver’s attentiveness the system, decreasing the effectiveness and safety of an alert system.
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. 
Regarding Applicants arguments directed to claims 1, 10 and 20.
Tsuji discloses “A behavior-based method for alerting a driver of a vehicle, the method comprising: determining whether the driver will avoid an identified risk at a current location of the vehicle based on at least one of: a past driving behavior of the driver successfully avoiding the identified risk or a similar risk; and a general driving behavior of one or more other drivers;” (See Tsuji [0040] disclosing a vehicle behavior derivation unit considering a preceding vehicle lane departure. A preceding lane departure is a general driving behavior of one or more other drivers.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oduor et. al . (U.S. Publication No. 2018/0060970) discloses a system and method for context-based driver monitoring, with individually weighted driver scores to improve the accuracy of predictions for risks associated with an individual driver (See [0006]). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664